Citation Nr: 1456044	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  06-39 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1. Entitlement to a rating in excess of 40 percent for the service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to a separate, compensable rating for lumbar radiculopathy of the left lower extremity.  

3.  Entitlement to a total disability rating based upon individual employability by reason of service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1990.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the RO.

In March 2010, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic claims file.

In a January 2012 decision, the Board denied the claim for an increased rating in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  

In a May 2013 Memorandum Decision, the Court found that the Board failed to provide an adequate statement of reasons and bases for its decision that a staged rating was not warranted in light of the findings of the VA examination in March 2005 that the Veteran had forward flexion of the lumbar spine that was limited to 30 degrees.  The Court vacated the decision and remanded the issue to the Board for consideration of whether a staged rating was warranted.

In November 2013, the Board assigned a 40 percent rating for the service-connected
degenerative joint disease of the lumbar spine for the initial period of the appeal and
remanded the issue of a higher rating.

In January 2010, January 2012 and November 2013, the Board had remanded the issue of an increased rating for the service-connected bilateral hearing loss and
the claim of service connection for headaches.

In April 2014, the Board issued a decision denying the claim for the service-connected bilateral hearing loss.  The Board also remanded the issue of an increased rating for the service-connected degenerative joint disease of the lumbar spine as well as the claim for service connection for headaches.  In that decision, the Board also referred the matter of entitlement to a TDIU rating.

The Veteran again appealed the April 2014 decision to the Court, and the Court granted the parties' Joint Motion for Remand and vacated that portion of the decision that simply referred, rather than remanded, the matter of entitlement to a TDIU rating, and remanded the matter to the Board for compliance with the specified directives. 

As the remanded matters of an increased rating for the service-connected lumbar spine disability and entitlement to service connection for headaches were not in appellate status, the Board's findings with respect to these matters were not disturbed.  

Likewise, as the Veteran elected not to pursue an appeal of the portion of the Board's decision denying an increased rating for bilateral hearing loss, these findings also remain undisturbed.

The case has since returned to the Board for the purpose of appellate disposition. For the following reasons, the Agency of Original Jurisdiction (AOJ) is found to have complied with the Board's remand instructions with respect to the claim for increased rating for lumbar spine disability. Stegall v. West, 11 Vet. App. 268, 271 (1998).

In October 2014, the AOJ issued a rating decision granting service connection for headaches.  As this represents a full grant of the matter previously on appeal, it is no longer before the Board.

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service-connected degenerative joint disease of the lumbar spine is shown to be productive of a disability picture manifested by no more than a functional loss due to pain consistent with forward flexion of the thoracolumbar spine limited to 30 degrees or less; neither unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes as defined by regulation have been demonstrated.  

2.  The service-connected degenerative joint disease of the lumbar spine is shown to  be productive of a disability picture that more closely resembles that of mild incomplete paralysis of the left sciatic nerve.    


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 40 percent rating for the service-connected degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Code 5237 (2014).  

2.  The criteria for the assignment a separate rating of 10 percent, but no higher for the service-connected lumbar radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a including Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  

Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a January 2005 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

While the Veteran was not provided notice regarding the effective date and disability rating elements of his claim until an April 2010 letter, after the initial adjudication of the claim, the claim was subsequently readjudicated in various supplemental statements of the case, thus curing any lack of timeliness of notice. Prickett v. Nicholson, 20 Vet. App 370, 376 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  Pursuant to the Board's previous remand, Social Security Administration records have also been obtained.

The Veteran was also provided with various VA examinations-to include examination in December 2013 performed pursuant to the Board's November 2013 remand. 

As these examinations were based on review of the Veteran's symptoms and complaints and discuss his disabilities in relation to the pertinent rating criteria, they are adequate for adjudication purposes.  

Moreover, the VA examiner provided contemporaneous findings with respect to the service-connected lumbar spine disability and thus complied with the Board's remand instructions in this regard as well. Stegall, 11 Vet. App. at 271.

The Veteran also presented testimony at a hearing in March 2010.  During the hearing, the Veterans Law Judge clarified the issue and explained the basis for rating disabilities.  His functional impairment and manifestations were addressed.  The Veteran was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing.  38 C.F.R. § 3.103.

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claims herein decided on appeal are thus ready to be considered on the merits.


II.  General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided. 38 C.F.R. § 4.14. 

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath, 1 Vet. App. at 594.  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board also acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  


III.  Analysis

Historically, the RO granted service connection for low back pain with in an October 1990 rating decision.  A 10 percent rating was assigned, effective on May 1, 1990. In a January 1992 rating decision, the RO assigned a 20 percent rating, effective on December 19, 1991.  

The Veteran filed the instant claim for increase in November 2004 and appealed a May 2005 rating decision that recharacterized the disability as degenerative joint disease of the lumbar spine, but continued the 20 percent rating.  As noted, during the course of the Veteran's appeal, the Board assigned a 40 percent rating for this disability, effective on November 29, 2004, the date of claim.

The service-connected degenerative joint disease of the lumbar spine has been evaluated as 40 percent disabling for pursuant to Diagnostic Code 5237.  

The General Rating Formula for Disease and Injuries of the Spine (General Formula), applies to Diagnostic Codes 5235 to 5243.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome (IVDS) may be rated alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Incapacitating Episodes).  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the General Formula, a 40 percent rating is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or, where there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  

Note (1) following the General Formula indicates that any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, is to be evaluated separately under an appropriate diagnostic code.  

Note (2) following the General Formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (5) following the General Formula states that unfavorable ankylosis is shown when the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca, 8 Vet. App. at 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson, 9 Vet. App. at 7.

The pertinent evidence of records includes VA treatment records documenting complaints of low back pain and medication management for his symptoms.  On VA treatment in September 2004, the Veteran endorsed having chronic low back pain.  He denied any radiation of pain down the legs, leg numbness or weakness, or bowel or bladder dysfunction.  Objectively, there was tenderness over the paraspinous muscles of the upper lumbar area.  Neurologically, a gross motor examination was intact.

A March 2005 VA examination report reflected that the Veteran endorsed having continuously worsening low back pain.  He also endorsed weekly urinary frequency, leg or foot weakness, paresthesias and constant numbness.  The Veteran also endorsed symptoms of flare-ups lasting 1 day at a time and occurring weekly.  During flare-ups, he could not bend over, stoop, or lift.  Precipitating factors included walking, especially uphill and standing at work, while alleviating factors included medication and rest.  

The Veteran also endorsed having severe decreased motion and spasm and moderate fatigue and weakness.  The pain was located in the upper lumbar area and at the paraspinal muscles.  The pain radiated from the lower back along the sciatic nerve to the area of the lateral posterior knee.  With respect to limitation on walking, the Veteran reported that he was able to walk one-quarter of a mile.  The examiner noted that there were no days involving incapacitating episodes of intervertebral disc syndrome.  

Inspection of the spine and back revealed that the Veteran had a normal posture, head position and gait with symmetry in appearance.  There were no abnormal spinal curvatures or ankylosis.  There was also no objective evidence of spasm, atrophy, guarding, pain with motion, tenderness or weakness. 

The range of motion testing revealed flexion to 40 degrees, extension to 40 degrees, left lateral flexion to 30 degrees, right lateral flexion to 40 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 40 degrees.  There was pain at the endpoint of the range of motion.  On repetition, extension was limited to 30 degrees due to pain, but there was no additional loss of the range of motion in degrees for any other movement.

Neurologically, a sensory examination of the bilateral lower extremities was normal.  Muscle strength was also full bilaterally.

An x-ray study revealed minimal diffuse degenerative changes.  The examiner diagnosed mild degenerative joint disease of the lumbar spine.  He determined that the disability caused significant effects on occupation, including problems with lifting and carrying and pain.  Mild to moderate effects on daily activities including chores, exercise, recreation, and dressing were also noted.  

A March 2005 VA treatment report indicated that the Veteran underwent nerve conduction velocity and EMG studies of the lower extremities. At that time, he endorsed having intermittent left leg pain, but no numbness. The results of these studies revealed no electrical evidence of neuropathy or radiculopathy.

On VA examination in December 2008, the Veteran reported subjective complaints of constant low back pain, which had been getting worse progressively.  The location of the pain was in the mid-to-lower spine area with intermittent distribution to the right leg.  Characteristics of the pain were a combination of a dull ache with a sharp and shooting-type pain.  He rated the intensity of his pain and 8 on a scale to 10.  He denied having flare-ups, as he had a continuous condition. Pain was aggravated with bending, lifting and carrying objects.  He denied bladder or bowel functional impairment.  He used a cane on occasion when he went for exercise or a long walk.  He did not use a back brace.  He denied having a history of falls or physician-prescribed bed rest in the past 12 months.  

With respect to employment, the Veteran indicated that he used to work as an armed guard in a federal building, but quit the job in 2005 due to his low back and left knee conditions.  He was independent in activities of daily living.   After an hour-and-a-half of driving, his back hurt so that he had to get out of the car and stretch.

Objectively, the Veteran walked with a limp, but he did not use a cane.  He could not walk on his toes, but he could walk on his heels.  He did perform tandem walking without help of a cane.   

The examiner noted increased lumbar lordosis.  There was no tenderness, spasm, weakness, or atrophy.  Forward flexion was to 40 degrees with discomfort at the endpoint.  Extension, left and right lateral flexion, and left and right lateral rotation were all to 30 degrees also with pain at the endpoint.  Repetitive range of motion did not change his range of motion, and there was no objective evidence of painful motion, spasm, weakness, or tenderness.  Sensation was intact to pain, light touch, vibration, and temperature to all of his extremities.  Muscle strength was 5/5 with normal tone, bulk, dexterity, and coordination to all of his extremities.  Deep tendon reflexes were 2+, bilaterally, and equal in all of his extremities.  He had no evidence of muscle atrophy.

The X-ray studies of the lumbosacral spine revealed mild, early lumbar spondylosis. The examiner diagnosed degenerative joint disease of the lumbar spine with spondylosis.  

During the Veteran's March 2010 hearing, he testified that his low back condition had worsened.  He reported seeking treatment for his back and knee at VA and using a cane given to him by his treatment providers.  He described incapacitating episodes of back pain when he could not get out of bed, occurring a few times per week.  He reported having to resign from his previous work as he was disqualified due to his injuries.  He reported that the aggravating factors included trying to pick up something or standing around for a long period of time.  He rated his pain level an average of 7 on a scale to 10, with exacerbations occurring once or twice a week lasting approximately 1 hour.  

With respect to functional limitation, the Veteran indicated that it was hard to bend over, carry objects or reach high.  He could walk one or two blocks and could stand about 15 to 20 minutes at a time. The Veteran also reported difficulty with sleeping.  He reported that he sometimes experienced leg pain.

On VA examination in August 2010, the Veteran reported having low back pain that occurred with an increase in activity.  He described the pain as aching and indicated that the pain was severe and constant.  He denied radiation of pain.  He denied having a history of urinary incontinence, numbness, paresthesias, or leg or foot weakness.  Limitations included inability to walk more than a few yards.  There were no incapacitating episodes due to the spine disease.  

Inspection of the spine revealed that the Veteran had a normal posture with his head carried in a forward position.  There was symmetry in appearance, and the Veteran's gait was indicated to be normal.  There were no abnormal spinal curvatures, and ankylosis was not present.  

There was no objective evidence of spasm, atrophy, guarding, tenderness, or weakness, but there was evidence of pain with motion.  The examiner commented that muscle spasm, localized tenderness, or guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.

The range of motion testing revealed that the Veteran had flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion each to 30 degrees, and left and right lateral rotation each to 25 degrees.  There was no objective evidence of pain with active range of motion, or following repetitive motion.  There was no additional limitation after 3 repetitions of range of motion.

A detailed reflex examination of both lower extremities was normal.  A sensory examination was normal to vibration, pinprick, position sense and light touch.  A detailed motor examination also yielded normal findings.  

An x-ray study revealed no acute or significant focal body abnormality.  A diagnosis of mild degenerative joint disease of the lumbar spine was noted, although the examiner noted that this was a previous diagnosis as x-rays on examination were normal.  Effects on occupational activities included decreased mobility and pain.

The VA treatment records documented the Veteran's complaints and his medication management for low back pain.

On VA examination in December 2013, the Veteran reported having an increase in back pain since the 2010 examination.  He also expressed difficulty in getting comfortable.  He had been on Morphine for a number of years and recently changed to Lortab with improvement in his symptoms.  He stated that he could not drive for longer than 1 hour.  He experienced problems with back ache while lying in bed and had to get up and move around to improve his pain.  

With respect to flare-ups, the Veteran indicated that lying or sitting for prolonged periods caused more low back pain.  When this happened, he had to get up, bend and twist, giving him some relief of symptoms.

Objectively, the range of motion testing revealed that the Veteran performed flexion of the lumbar spine to 45 degrees with objective evidence of painful motion at 40 degrees.  Extension was to 25 degrees with evidence of painful motion at 20 degrees.  Right and left lateral flexion was to 30 and 25 degrees, respectively, with objective evidence of painful motion at the endpoint of the range of motion.  Right and left lateral rotation was each to 30 degrees, again with objective evidence of painful motion at the endpoint of range of motion.  

There was no additional limitation in the range of motion of the thoracolumbar spine following repetitive-use testing.  With respect to functional loss or impairment, the examiner noted that less movement than normal and pain on movement were noted on repetitive use.

The Veteran did not have localized tenderness or pain to palpation of the joints and/or soft tissues of the thoracolumbar spine.  The examiner further determined that the Veteran did not have muscle spasm or guarding of the thoracolumbar spine resulting in an abnormal gait or abnormal spinal contour.

The muscle strength testing of the lower extremities yielded normal findings and the Veteran did not have muscle atrophy.  Reflex examination was hypoactive at the knees and ankles, bilaterally.  A sensory examination revealed decreased sensation of the left upper anterior thigh, thigh and knee, lower leg and ankle and foot and toe.  The right leg was normal.  The examiner noted that a straight leg raising test was negative, bilaterally.  

The examiner noted that the Veteran had no signs or symptoms due to radiculopathy of the right leg, but the left leg had mild intermittent pain and numbness.  The examiner also noted that the left sciatic nerve was involved, and he indicated that the disability was mild.

The examiner noted that there was no ankylosis of the spine and that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  An x-ray study revealed mild degenerative changes in the facet joints L4-L5 and L5-S1.  

The examiner also commented that the Veteran's lumbar spine disability impacted his ability to work, in that he could not bend or lift because of back pain.  In addition, prolonged sitting over one hour caused his back pain to worsen.  In regard to the Veteran's flare-ups, the examiner opined that, given the Veteran's description, he did not feel that the flare-up resulted in loss of range of motion or fatigue, as he felt somewhat better with immediate activity.

Based on the foregoing, the Board finds that the evidence does not support the assignment of a rating in excess of 40 percent for the service-connected low back disability at any point during the period of the appeal.  The Board has reviewed the evidence of record, to include VA examinations and VA treatment records and does not find that the Veteran is experiencing unfavorable ankylosis of the entire thoracolumbar spine.  As set forth, the Veteran demonstrated a range of motion throughout the entire thoracolumbar spine.  

The Board has considered the Veteran's complaints regarding significant back pain and limitations.  Objective findings, however, do not support a higher evaluation based on functional impairment due to pain on motion or other factors and the Veteran's disability picture is not shown to have been productive of unfavorable ankylosis of the entire thoracolumbar spine.  See DeLuca.  

As regards the associated neurological impairment, the Board finds that a separate, 10 percent rating for the service-connected left lower extremity radiculopathy, diagnosed on examination in December 2013, is warranted.  

In this regard, the December 2013 examiner noted involvement of the left sciatic nerve with mild intermittent pain and numbness.  

Under Diagnostic Code 8520, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Given that the examiner indicated that the disability was productive of no more than mild impairment, the Board finds that a separate rating of 10 percent rating under Diagnostic Code 8520 for left lower extremity radiculopathy is warranted.

Separate ratings for associated objective neurologic abnormalities or chronic neurologic manifestations are not warranted (other than on the left) because neurologic findings and symptoms warranting separate ratings have not been demonstrated.  

While the Veteran has also complained of symptoms in the right lower extremity, neurological examinations have yielded essentially normal findings, and radiculopathy for this leg had not been indicated. 

The Veteran is competent to report sensations such as pain and numbness.  However, his report is inconsistent with the medical evidence.  Thus, the medical evidence, prepared by skilled professionals, is more probative and more credible than the lay assertions

Pursuant to Diagnostic Code 5243, the evaluation of IVDS is either under the General Formula or under the Formula for Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Accordingly, the Board has considered whether the Veteran is entitled to a higher evaluation under the Formula for Incapacitating Episodes, which provides for a 60 percent rating when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

For the purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Formula for Incapacitating Episodes at Note (1).

On review, the record does not show that the Veteran experienced qualifying incapacitating episodes of IVDS.  While the Veteran stated that he had experienced periods of flare-ups of pain requiring bed rest, incapacitating episodes requiring physician-prescribed bed rest, as defined by regulation have simply not been shown.

The Board has considered the Veteran's statements regarding the severity of his service-connected lumbar spine disability.  While the Board finds that the Veteran is competent to report his symptoms and credible, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal.  

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the service-connected degenerative joint disease of the lumbar spine with left lower extremity radiculopathy are exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).   

The Board finds that the rating criteria used to evaluate the service-connected lumbar spine disability and the left lower extremity radiculopathy reasonably describe his disability level and symptomatology.  

There is nothing in the record to distinguish his case from the cases of numerous other veterans who are subject to the schedular rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disabilities.  38 C.F.R. § 4.1.  

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted

Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
 
In adjudicating the claims for a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  

To the extent that the Board has granted a separate 10 percent rating for the service-connected left lower extremity radiculopathy, the preponderance of the evidence is against assignment of a higher rating. The Board also finds that the preponderance of the evidence is against the assignment of a rating in excess of 40 percent for the service-connected degenerative joint disease of the lumbar spine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An increased rating in excess of 40 percent for the service-connected degenerative joint disease of the lumbar spine is denied.

A separate, 10 percent rating for the service-connected low back disability on the basis of having radiculopathy of the left lower extremity is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

In the parties' November 2014 Joint Motion for Remand, it was noted that where an issue that is part and parcel of a claim properly before the Board on appeal from an adverse decision of that claim, and that issue has not yet been adjudicated, the appropriate remedy is for the Board to remand, rather than refer the issue. Young v. Shinseki, 25 Vet.App. 201, 203 (2012) (per curium order) (recognizing that
"referral of a matter is appropriate only when the Board lacks jurisdiction over the
matter being referred; remand is the appropriate action when the Board has
jurisdiction over the matter."); See Godfrey v. Brown, 7 Vet.App. 398, 409-10
(1995).

The parties determined that, because the claim for a TDIU rating arose in connection with claims that are on appeal in this case, the Board had jurisdiction to consider and adjudicate the question of whether the Veteran was entitled to a TDIU rating. 

The appropriate remedy, therefore, is for the Board to remand, rather than refer, the matter of a TDIU rating to the AOJ for any development needed and adjudication.

Accordingly, the case is REMANDED for the following action:

After completing any indicated development (such as obtaining a medical opinion as to the effect of the service-connected disabilities on the Veteran's employability), the AOJ should adjudicate the claim for a TDIU rating in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


